PER CURIAM.
The questions presented on this appeal are Interesting, and some of them have not been passed upon, at least in concrete form, by (.lie supreme court. The record, however, does not seem to present any important modifications (save only as to tlie number and particulars of former cashier's drafts not objected to) from that which was before this court on tlie first writ of error. 43 C. C. A. 465, 104 Fed. 214. We therefore deem it unnecessary to add anything to the exhaustive discussion of the questions which will be found in the former opinion. Upon that opinion, and the careful review of the new proofs which will be found in the judge's charge, the judgment of the circuit court is affirmed.